DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Election/Restrictions
Applicant's election with traverse of Group I,  claims 1-13, and 16-20 drawn to a method of applying a TiAl alloy in the reply filed on 10/20/2022 is respectfully acknowledged.  The traversal is not found persuasive because: 
to break the unity of invention, the test is a.) whether there is a common technical feature and if so also b.) the common technical feature is a special technical feature, meaning it is novel and involves inventive step over the prior art.  In the present application the common technical feature among the Group I-III is a TiAl alloy comprising a gamma phase proportion of at least 50% based on an overall composition of the alloy, this technical feature is not a special technical feature as it does not require the process cited in the instant invention, and it does not make a contribution over the prior art in view of US 5,837,387 as the product is already present without this process. Therefore there is the lack of unity of invention.  Examiners are reminded that unity of invention (not restriction practice pursuant to 37 CFR 1.141  - 1.146 ) is applicable in international applications (both Chapter I and II) and in national stage applications submitted under 35 U.S.C. 371. See MPEP.
examiners of the USPTO are not required to concur with the decision of the International Searching Authority (ISA). The analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. § 371 (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a)  (independent and distinct analysis). See MPEP Chapter 1800, in particular MPEP § 1850, § 1875, and § 1893.03(d). 
The restriction requirement mailed on August 30, 2022, is still deemed proper and is therefore made FINAL.
Claim 14 and 15  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, and Group III there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/30/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020 and 07/29/2021 are being considered by the examiner.

Claim Objections

Claim 12 objected to because of the following informalities:  "aftertreatment" in line 2 of Claim 12, Examiner believes this is a typographical error, it would be "after treatment".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the thermal aftertreatment" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Because the phrase, “the” is a definite article and where the claim contains no earlier recitation or limitation of a “thermal aftertreatment” it would be unclear as to what element the limitation was making reference. [See MPEP 2173.05]. 
Therefore Applicant is advised to amend the claims or to require further clarification to make it clear.
For the examination purpose of the present application, this above mentioned claim limitation has been interpreted to be referring to the “thermally post treating” recited in the claim 1, line 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 9-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jon Conrad et.al [US20160145728] and Michael P. Brady et.al [US5837387] and M. Gizynski et.al. “Formation and subsequent phase evolution of metastable Ti-Al alloy coatings by kinetic spraying of gas atomized powders” Surface & Coatings Technology 315 (2017) 240–249 and further in view of M. Karadge, “Metastable phase formation during α2 (D019) to [Symbol font/0x67](L10) transformation in as-atomized [Symbol font/0x67]-TiAl alloy powders”, Appl. Phys. Lett. 85, 4914 (2004). 

Regarding Claim 1 Conrad discloses a titanium aluminide application process and article with a titanium aluminide surface are disclosed. The process includes cold spraying titanium aluminide onto an article within a treatment region to form a titanium aluminide surface. The titanium aluminide surface includes a refined gamma/alpha2 structure and/or the titanium aluminide is cold sprayed from a solid feedstock of a pre-alloyed powder [Abstract]. Conrad defines a cold spraying of TiAl coating on a TiAl surface by impacting the solid feedstock particles in the absence of significant heat input to the solid feedstock. The cold spraying of TiAl substantially retains the phases and microstructure of the solid feedstock [Section 0017]. Conrad teaches the TiAl application process includes heat treating (post annealing/thermal treatment) the TiAl surface and/or the article, by placing the article within a furnace under inert or reducing conditions. The heat treating increases the depth of the diffusion bond [Section 0023]. Conrad teaches the titanium aluminide surface includes a refined gamma/alpha2 structure [Section 0005] and includes any suitable titanium aluminide alloy composition of a stoichiometric composition (for example, having by weight about 45% Ti and about 50%Al and/or a Molar ratio of about 1 mole Ti to about 1 mole Al) or other suitable mixtures thereof [Section 0014]. 
However Conrad does not teach that the TiAl alloy comprising a gamma phase proportion of at least 50% based on overall composition of the titanium aluminide. Conrad also does not teach a heat treatment of TiAl powder particles. 
Brady discloses a coating for protecting titanium aluminide alloys, including the TiAl [Symbol font/0x67]+ Ti3Al (α2) from oxidative attack and interstitial embrittlement [Abstract] and an effective composition range of the two-phase system was determined to be 34.5-41.5 Ti, 49-53Al, and 9.5-12.5 Cr (atomic percent) [Claim1]. In addition, Brady teaches the alloys of are both chemically and thermally compatible with the [Symbol font/0x67]+ α2 composite substrates due to the predominance of the [Symbol font/0x67] phase. Brady further teaches the volume fraction of TiAl ([Symbol font/0x67]) requires to exceeds 0.50 [Col 4 line 5-23]. 
Therefore, Brady teaches an TiAl alloy comprising a gamma phase proportion of at least 50% based on an overall composition of the TiAl requires to overcome the embrittlement and oxidation which meet the claim limitation as well as is analogous to Conrad as Brady teaches similar TiAl alloy with composition of Ti and Al. However, Brady does not teach how [Symbol font/0x67] phase of Ti-Al alloy can be increased.   
Gizynski teaches an application of an overlay coating made of TiAl-based alloys. He teaches in conventional the production technology of TiAl-base coatings involve both spraying of hard intermetallic powders with limited deformability and spraying elemental powders and additional HIP process in vacuum or inert atmosphere for annealing manufacturing costs of TiAl are high and application of these coatings are limited. Therefore, development of more advanced and economical processing routes is a great challenge [Page 241, Col1]. Gizynski teaches a method wherein an ingot containing two intermetallic phases of  α2- TiAl and [Symbol font/0x67]-TiAl which has been gone into gas atomization process to make powder as a feedstock material for the subsequent coating. Gizynski teaches a prior Heat treatment of the powder at 750 °C before spraying to trigger the transformation in the powder and allowed to reach the equilibrium composition of α2-T3Al and γ-TiAl [Page 241 Col2 and Fig 1]. Gizynski does not find significant difference in heat treated powder, it might due to a reason Gizynski’s teaching includes only one single temperature. However, Karadge teaches a transformation of nonequilibrium ordered hexagonal-close-packed α2 to ordered face-centered-tetragonal [Symbol font/0x67] phase in the development of  [Symbol font/0x67]-TiAl-based alloys, as it controls the gradual microstructural evolution and mechanical properties of the alloy during processing. Karadge emphasis α2 → [Symbol font/0x67] transformation during heating has to be clearly understood to make any effective advancement in the understanding of the relation between the transformation and creep resistance [Page 4914, Col 1]. According to Karadge heat treatment over 650°C α2TiAl starts to disappear and heat treatment at 1000°C, the heat-treated powder is fully [Symbol font/0x67] TiAl structure [Page 4915, Fig 3]. Karadge further teaches that partially ordered structures show higher hardness than those in a fully ordered and disordered condition, the effects of ordering on mechanical properties are summarized that: (1) Flow stress tends to be low for perfect order and complete disorder but peaks for an intermediate degree of order; (2) substantially ordered phases work-harden much faster than the same phases in the disordered form; and (3) creep resistance is enhanced by the presence of order [Page 4916, Col1].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, applying the Karadge’s teaching of heat treatment of TiAl powder to modify Gizynski and hence Conrad’s coating method to have a TiAl alloy with desired mechanical strength and morphology required for the application with better process efficiency. It would have been also obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have the amount of Brady’s [Symbol font/0x67] phase of Ti-Al alloy to modify Conrad to have a TiAl alloy with desired mechanical strength because the ranges disclosed by the prior art are within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.].

Regarding Claim 2 all the above discussion regarding claim 1 is applicable to claim 2 and Conrad discloses a titanium aluminide application process wherein the titanium aluminide surface includes a refined gamma/alpha2 structure and/or the titanium aluminide [Abstract]. But Conrad does not teach the volume fraction of gamma phase of TiAl ([Symbol font/0x67]).
However, Brady teaches the volume fraction of TiAl ([Symbol font/0x67]) requires to exceeds 0.50 [Col 4 line 5-23] is close to the claimed range. On the other hand, Karadge teaches heat treated powder at a temperature of 1000°C is fully [Symbol font/0x67]-TiAl structure [Page 4913, Fig 3]. Although Karadge  does not specify the percentage of [Symbol font/0x67]-phase but it would have been obvious to ordinary skill in the art that that fully means near 100%. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Brady’s and/or Karadge’s teaching of range of [Symbol font/0x67] phase of Ti-Al alloy to have required amount of [Symbol font/0x67] phase of Ti-Al alloy to modify Conrad to have a TiAl alloy with as required mechanical strength and morphology and higher effieciency, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding Claim 3 all the above discussion regarding claim 1 is applicable to claim 3 and Conrad discloses a titanium aluminide application process wherein the substrate includes any suitable alloy. For example, in one embodi-ment, the substrate includes a titanium-based alloy and in one embodiment, the substrate is TiAl and/or the process is used for repair and/or fabrication of parts including the TiAI [Section 0020]. 
Brady also teaches the substrate is a TiAl alloy [Claim 5]
Gizynsky’s TiAl coatings are deposited onto IMI-834 (Ti-5.6Al-4Sn-3.5Zr-0.7Nb-0.5Mo-0.35Si-0.06C) discs [Spraying and annealing, page 242 ]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have either Conrad’s or Brady’s or Gizynsky’s teaching of substrate for applying TiAl alloy. 

 Regarding Claim 4 all the above discussion regarding claim 1 is applicable to claim 4 and Conrad discloses a titanium aluminide application process wherein the substrate is TiAl and/or the process is used for repair and/or fabrication of parts including the TiAI [Section 0020]. Conrad further teaches removing material from the repair region (substrate) and prepares the article and/or the TiAl surface repaired, for example, by opening up the repair region, the TiAl application process includes cleaning to prepare for the cold spraying of TiAl, for example, by degreasing [Section 0026]. But Conrad does not teach explicitly how the degreasing has been done.    
However, Gizynsky’s teaches In order to ensure good adhesion, prior to spraying substrate is  subjected to grit blasting using alumina powder and cleaning in acetone.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Gizynsky’s pretreatment of the substrate to modify Conrad’s teaching to have a better adhesion between the coating and substrate.  

Regarding Claim 5 all the above discussion regarding claim 1 is applicable to claim 5 and Conrad does not teaches any heat treatment process before applying the coating. However Gizynski teaches a prior heat treatment in an Ar-filled capsule  (protective gas atmosphere). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to modify Conrad with Gizynski’s teaching to avoid oxidation during heat treatment of TiAl alloy as oxidation resistance is one of the concern of TiAl alloy coating as discussed before. 

Regarding Claim 6 all the above discussion regarding claim 1 is applicable to claim 6 and Conrad does not teaches any heat treatment process before applying the coating. However Gizynski teaches a heat treatment at 750 °C for 3 h to trigger the phase transformation in the powder and allowed to reach the equilibrium composition of α2-Ti3Al and γ-TiAl. 
Karadge also teaches a heat treatment, wherein the heat treatment is carried out for 2 hours. [Page 4914, Col2].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Gizynski or Karadge’s teaching of heat treatment time to modify Conrad to have a TiAl alloy with as required mechanical strength and morphology, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding Claim 7 and 18 all the above discussion regarding claim 1 is applicable to claim 5 and Conrad does not teaches any heat treatment process before applying the coating. However, Gizynski teaches a heat treatment at 750 °C for 3 h to trigger the phase transformation in the powder and allowed to reach the equilibrium composition of α2-Ti3Al and γ-TiAl. But Gizynski does not teach the effect of temperature on the transformation to tune which temperature can provide good mechanical structure. 
On the other hand, Karadge teaches a heat treatment of TiAl powder from 500-1000°C wherein it is found that over 650°C α2TiAl starts to disappear and heat treatment at 1000°C, the heat treated powder is fully [Symbol font/0x67] TiAl structure [Page 4915, Fig 3]. According to Karadge transformation of nonequilibrium ordered hexagonal-close-packed α2 to ordered face-centered-tetragonal [Symbol font/0x67] phase in the development of  [Symbol font/0x67]-TiAl-based alloys, as it controls the gradual microstructural evolution and mechanical properties of the alloy during processing. Karadge emphasis α2 → [Symbol font/0x67] transformation during heating has to be clearly understood to make any effective advancement in the understanding of the relation between the transformation and creep resistance [Page 4914, Col 1]. Kradge teaches the lattice parameters of the evolving [Symbol font/0x67]-TiAl phase calculated from the x-ray diffraction data [Fig 3] and are shown in Fig. 4(a). It has been seen that, the disordered fcc crystal structure has a lattice parameter equivalent to “c”(=4.05 Å) of ordered tetragonal [Symbol font/0x67]-TiAl. On heating above 650 °C, there is no change in the value of the c parameter but, those of the “a” and “b” parameters of the fcc lattice start contracting and become equivalent to the a lattice parameter (= 3.97 Å) of ordered [Symbol font/0x67]-TiAl when heated at 825 °C. However, the lattice parameter of the fcc phase steadily decreases with increasing heat treatment temperature, maintaining a value between those of the tetragonal lattice constants, indicating that progressive changes do occur in the fcc lattice before transforming in to the ordered L10 lattice of [Symbol font/0x67]-TiAl. The presence of superlattice reﬂections in x-ray diffraction pattern of the specimens annealed at 825 °C and 1000 °C show presence of ordering. Karadge further teaches the evidence in support of the argument of a disordered [Symbol font/0x67]-phase formation, microhardness testing has been done and the results are shown in Fig. 4(b). According to  Karadge Again, it is very interesting to observe the sharp rise in the micro-hardness value for the sample annealed at 825 °C, and how it later drops upon annealing at 1000 °C. The exceptionally high microhardness value measured for the specimen annealed at 825 °C might be due to the partially ordered nature of the specimen. Finally Karadge teaches that partially ordered structures show higher hardness than those in a fully ordered and disordered condition, the effects of ordering on mechanical properties are summarized that: (1) Flow stress tends to be low for perfect order and complete disorder but peaks for an intermediate degree of order; (2) substantially ordered phases work-harden much faster than the same phases in the disordered form; and (3) creep resistance is enhanced by the presence of order [Page 4916, Col1].
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Karadge’s  teaching of heat treatment temperature range to modify Conrad to have [Symbol font/0x67] phase of Ti-Al alloy of required mechanical strength and morphology with a better process efficiency, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding Claim 9, 10 and 11 Conrad discloses a titanium aluminide application process wherein the titanium aluminide is cold sprayed from a solid feedstock of a pre-alloyed powder [Abstract and Claim 16]. But Conrad is silent about the size of the powder particle.
However, Gizynski teaches the size distribution of the obtained powder is relatively narrow d10 = 22 μm and d90 = 33 μm and the powder used in spraying process had spherical morphology. Gizynski further teaches large particles have low deposition rate or even cause erosion [Proprties of the powder, Page 242 Fig2]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Gizynski’s particle size teaching to modify Conrad to have high deposition rate and to avoid erosion, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding Claim 12, Conrad discloses a titanium aluminide application process includes heat treating (post annealing/thermal treatment) the TiAl surface and/or the article, by placing the article within a furnace under inert or reducing conditions. The heat treating increases the depth of the diffusion bond (diffusion annealing) [Section 0023]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have either Conrad’s teaching of diffusion annealing to promote increased bonding through diffusion.  

Regarding Claim 13, 16, 17, 19 and 20 Conrad discloses a titanium aluminide application process wherein the titanium aluminide surface includes a refined gamma/alpha2 structure [Abstract]. But Conrad does not teach that any ratio of gamma to alpha2 phase.  
However Brady discloses a coating for protecting titanium aluminide alloys, including the TiAl [Symbol font/0x67]+ Ti3Al (α2) from oxidative attack and interstitial embrittlement [Abstract].  Brady further teaches the TiAl in a range more than 50:50 (volume fraction of TiAl ([Symbol font/0x67]) requires to exceeds 0.50) [Col 4 line 5-23]. Brady’s teaching meets the limitation of Claim 13, Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 
Gizynski teaches an application of an overlay coating made of TiAl-based alloys wherein the ratio of γ-TiAl to α2-Ti3Al phases in heat treated coatings fluctuated from 71:29 to 80:20. Gizynski’s teaching meets the limitation of Claim 13, 16, 17, 19 and 20. Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].
Karadge also teaches heat treated powder at a different temperature from 500 to 1000°C and teaches heat treated at a temperature of 1000°C is fully [Symbol font/0x67]-TiAl structure [Page 4913, Fig 3]. Although Karadge  does not specify the percentage of [Symbol font/0x67]-phase but it would have been obvious to ordinary skill in the art that that fully means near 100% and hence any ratio of [Symbol font/0x67]-TiAl to α2-Ti3Al phases can be achievable controlling the heat treatment temperature. Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].

Allowable Subject Matter

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 103, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 8 all the above discussion regarding claim 1 is applicable to claim 8 and Conrad does not teach any heat treatment process before applying the coating. However, Gizynski teaches a prior heat treatment in an Ar-filled capsule  (protective gas atmosphere). But Gizynski does not teaches the protecting gas pressure. 
Karadge also teaches a TiAl heat treated powder at a different temperature from 500 to 1000°C and teaches heat treated at a temperature of 1000°C is fully [Symbol font/0x67]-TiAl structure under a Co/Co2 reducing atmosphere (protective gas atmosphere) [Page 4914, Col2]. But Gizynski does not teaches the protecting gas pressure. 
Another prior art, J.B. Tong et.al [“Fabrication of micro-fine spherical high Nb containing TiAl alloy powder based on reaction synthesis and RF plasma spheroidization”, Powder Technology 283 (2015) 9–15] teaches powder metallurgy fabrication technologies to overcome [Symbol font/0x67]-based TiAl alloy’s poor ductility at room temperature and difficulties in processing [abstract]. Tong teaches a reaction synthesis process of TiAl powder wherein the TiAl powders are heat treated (annealed) in a tube furnace in an argon atmosphere at different temperatures from 600 to 1200°C [Experimental, Page 10 Col 1].  
None of the above prior art teaches to perform heat treatment of TiAl powder in a vacuum of less than 10-5 mbar before cold spray as required by the claim.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zanon, Giovanni Paolo et.al [EP2333134 A1] wherein Paolo discloses a similar cold spraying method for titanium aluminide application of at least two metallic elements corresponding intermetallic compound which may be formed from these at least two metallic elements; applying a mixture of powders by cold spraying on a substrate; thermally treating at least the preform of metallic mixture so as to cause the reaction between the metallic elements to form such an intermetallic compound [Section 0016]. Paolo teaches the composition of Ti-Al intermetallic compound (gamma phase) corresponds to an atomic percentage composition of 50 atoms of Ti per 50 atoms of Al, and an example  Ti-48Al-2Cr-2Nb [Section 0019 and Fig1]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736